Citation Nr: 0524628	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  04-09 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to the assignment of an effective date earlier 
than May 21, 2003 for the grant of service connection for 
post-traumatic stress disorder (PTSD).  



REPRESENTATION

Veteran represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

C. Kedem, Counsel




INTRODUCTION

The veteran had active duty service from February 1969 to 
December 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the RO.  

Via the August 2003 rating decision, the RO granted service 
connection for PTSD to which it assigned a 30 percent 
evaluation.  

In October 2003, the veteran indicted a desire for an 
evaluation in excess of 30 percent.  By January 2004 rating 
decision, the RO granted a 100 percent evaluation for the 
service-connected PTSD.  

In February 2004, the veteran expressed disagreement with the 
effective date of the granting of service connection for 
PTSD.  



FINDING OF FACT

The date of receipt of the veteran's original claim for 
service connection for PTSD was May 21, 2003.  



CONCLUSION OF LAW

There is no legal basis under which to assign an effective 
date earlier than May 21, 2003 for the award of service 
connection for PTSD.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.1, 3.155(c), 3.400 (b)(2) (2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  

Thus, the Board believes that all relevant evidence which is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
and the Board notes that the veteran elected to forego his 
right to a hearing.  

Further, by the June 2003 and October 2003 letters and the 
February 2004 Statement of the case, he and his 
representative have been notified of the evidence needed to 
establish the benefit sought.  He has also been informed that 
VA would assist him in obtaining evidence, and he has been 
advised via these documents regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He has also 
been apprised via the foregoing documents to furnish all 
relevant evidence in his possession.  Pelegrini v. Principi, 
18 Vet. App. 112, 121 (2004).  

Consequently, the Board concludes that VA's statutory duties 
under VCAA have been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  Id.; Soyini, supra.  


Factual Background 

On December 1971 discharge examination, no disabilities, 
psychiatric or physical, were noted.  The veteran's 
"PULHES" physical profile amounted to a "picket fence" 
(i.e., all 1's), indicating a high level of medical fitness.  
(See generally Hanson v. Derwinski, 1 Vet. App. 512, 514 
(1991) for an explanation of the military medical profile 
system).  The service medical records reveal no complaints or 
diagnoses of a psychiatric nature.  

An April 2003 private psychiatric examination report 
reflected a diagnosis of PTSD and of chronic major 
depression.  On examination, the veteran indicated that he 
had been married for 22 years and had no previous marriages.  
He had worked as a deputy sheriff for 19 years.  Previously, 
he was employed by Ethan Allen Galleries.  

The veteran indicated as well that he served in Vietnam from 
January to December 1971.  In Vietnam, he sustained shrapnel 
wounds in the legs and chest.  He complained of nightmares 
since 1971 and indicated that the frequency of nightmares was 
presently two or three times a week.  

The veteran reported having panic attacks lasting two or 
three times a day lasting five to 10 minutes, and he had 
flashbacks two or three times a week accompanied by panic.  
He slept four hours a night.  He had intrusive thoughts, 
startled easily, was hypervigilant, and could not bear people 
standing behind him.  He socialized with people in church and 
with colleagues at the police department.  His recent memory 
was severely impaired.  He had auditory and visual 
hallucinations.  He was depressed most of the time.  

The examiner opined that the veteran's PTSD was related to 
service and that the veteran's ability to sustain social 
relationships was moderately compromised.  Furthermore, 
according to the examiner, his ability to sustain work 
relationships was mildly impaired.  

On May 21, 2003, the veteran filed a claim of service 
connection for PTSD.  This represented the veteran's initial 
claim of service connection.  He had never before filed a 
claim of service connection for PTSD or any other alleged 
disability.

By August 2003 rating decision, the RO granted service 
connection for PTSD to which it assigned a 30 percent 
evaluation effective May 21, 2003.  

On July 2003 VA psychiatric examination, the veteran 
complained of sleep problems that included fighting in his 
sleep.  He had nightmares approximately twice a week.  When 
these occurred, he had trouble falling back to sleep.  During 
the day, he experienced anxiety and concentration problems.  
He had intrusive memories whenever he was not busy.  The 
latter had worsened in recent years.  

The veteran reported crying spells, hypervigilance, tension, 
a tendency toward isolation, and rumination.  The veteran's 
wife also spoke of the veteran's sleep problems, jumpiness, 
crying spells, and lethargy.  The veteran indicated some 
alcohol abuse in the past but none in the present.  He stated 
that he had been working with the sheriff's department for 19 
years.  

The examiner noted that the veteran was neatly groomed and 
depressed.  Behavior was normal.  The veteran was pleasant, 
cooperative, and polite.  Speech was normal with good grammar 
and vocabulary.  His speech was also logical, and there was 
no flight of ideas or evidence of loose associations.  

There were no hallucinations, delusions, or paranoia.  There 
was no evidence of homicidal or suicidal ideation.  The 
veteran was oriented in all spheres, was moderately 
depressed, had mild psychomotor retardation, and suffered 
from mild to moderate anxiety.  The diagnosis was that of 
PTSD.  The veteran was found to be competent to handle his 
own finances.  

An October 2003 private psychiatric examination report 
reflected a diagnosis of chronic PTSD and chronic major 
depression.  It appeared that the veteran was taking a 
variety of psychotropic medications.  

Even with the medication, however, the veteran was 
experiencing two or three nightmares a week and slept only 
four hours.  He had panic attacks three or four times a week, 
startled easily, was hypervigilant, and did not socialize at 
all.  He had auditory and visual hallucinations daily.  He 
remained depressed, had little energy, and angered easily.  

Due to his PTSD, it was recommended that the veteran go on 
permanent leave from his job.  Also, the examiner opined that 
due to his PTSD, the veteran was no longer capable of 
sustaining social and work relationships.  Therefore, 
according to the examiner, he was totally disabled and 
unemployable.  

On November 2003 VA psychiatric examination, the veteran 
reported nightmares a few times a week.  At times, he 
indicated that he awoke to 'see' someone in the bedroom.  On 
awakening from nightmares, he often stayed awake and 
"thought about things."  His nightmares were associated 
with panic, and on occasion he would awaken from a vivid 
nightmare a run for cover.  He slept three or four hours a 
night.  

The veteran indicated that he worked as a deputy sheriff for 
almost 20 years but had to leave his job the previous month.  
He was on medical leave for PTSD.  He indicated that he could 
not cope with the people or the stress associated with his 
job.  Crowds and rudeness disturbed him.  He decided to leave 
his job for fear that he would behave unprofessionally and 
"ruin everything."  

The veteran complained of irritation, anger, anxiety, and was 
increasingly isolated and withdrawn.  He stated that he began 
to seek treatment earlier in April 2003 with a private 
psychiatrist.  

The veteran's wife indicated that the veteran's symptoms 
began at the start of the Iraq war.  In the past year, the 
veteran stopped reading the paper, stopped playing cards with 
friends, and stopped visiting people.  He occasionally went 
fishing alone, did yard work, or watched television.  

The examiner noted that the veteran seemed more withdrawn and 
depressed than he did on examination in July 2003.  He was 
neatly groomed, pleasant, cooperative, and polite.  He was 
not hostile or belligerent.  His speech was normal, and there 
was no flight of ideas or looseness of associations.  There 
were no hallucinations, delusions, or paranoia.  

The veteran, however, did feel worthless and had low self-
esteem.  He had nightmares, hypervigilance, intrusive 
thoughts, and an exaggerated startle response.  He was 
isolated a withdrawn.  He was depressed and exhibited 
significant psychomotor retardation.  Anxiety was mild to 
moderate.  

The veteran was oriented and alert, had good judgment, fair 
insight, and average intelligence.  The examiner diagnosed 
PTSD and opined that the veteran was competent to handle his 
finances.  

By January 2004 rating decision, the RO assigned an 
evaluation of 100 percent for the service-connected PTSD.  
The effective date of increase was October 9, 2003, the date 
of the October 2003 private medical examination report 
outlined hereinabove.  


Law and Regulations 

Effective dates

The effective date for the grant of service connection for a 
disease or injury is the day following separation from active 
duty or the date entitlement arose if a claim is received 
within one year after separation from service.  Otherwise, 
the effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later.  The effective date of 
an award based on a claim reopened after final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefore.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).  


Analysis

The record contains no communication from the veteran, 
written or otherwise, formal or informal, regarding an 
intention to seek service connection for PTSD before May 21, 
2003.  It is on that date that the veteran's initial claim of 
service connection for PTSD was received at the RO.  
38 C.F.R. § 3.1(p).

The veteran was separated from active service in December 
1971.  It follows that more than three decades have elapsed 
between his separation from service and the filing of his 
claim of service connection for PTSD.  Thus, The day 
following separation from service is not the appropriate 
effective date for the grant of service connection for PTSD.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).  

The first indication of a diagnosis of PTSD is in an April 
2003 private psychiatric examination report.  As stated, the 
veteran's claim of service connection for PTSD was received 
on May 21 2003.  Because the date of claim, that is, May 21, 
2003 is the later of the two dates, an earlier effective date 
for the grant of service connection for PTSD cannot be 
applied.  Id.

In the February 2004 Notice of Disagreement, the veteran 
alleges that he was shell-shocked upon his return from 
Vietnam.  He contends that an effective date one year earlier 
than the date of claim is warranted based on 38 U.S.C.A. § 
5110(g).  He asserts that VA added the Diagnostic Code for 
PTSD on April 11, 1980, a liberalizing issuance.  

Further, he asserts that his symptoms started after his 
return from Vietnam, and therefore he satisfies the 
requirements of 38 U.S.C.A. § 5110(g).  In support of his 
position, he cites McCay v. Brown, 9 Vet. App. 183 (1996), 
aff'd 106 F.3d 1577 (Fed. Cir. 1997), Viglas v. Brown, 7 Vet. 
App. 1 (1994), and Thomas v. Principi, No. 99-1988 (2001) as 
authority for entitlement to an effective date one year prior 
to the date of claim.  

38 U.S.C.A. § 5110(g) provides that where compensation, 
dependency and indemnity compensation, or pension is awarded 
or increased pursuant any act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the act or administrative issue.  In no 
event shall such award or increase be retroactive for more 
than one year from the date of application therefore or the 
date of the administrative determination of entitlement, 
whichever is earlier.  

Further, VA's implementing regulation, 38 C.F.R. § 3.114(a), 
reflects that, where compensation is awarded or increased 
pursuant to a liberalizing law or VA issue which became 
effective on or after the date of its enactment or issuance, 
a claimant cannot receive retroactive payment unless the 
evidence shows that the claimant met all eligibility criteria 
for the liberalizing benefit on the effective date of the 
liberalizing law or VA issue and that such eligibility 
existed continuously from that date to the date of his claim. 
38 C.F.R. § 3.114(a).  This requirement fulfills the intent 
of section 5110(g) with regard to laws or issues that are 
effective prospectively.  

Finally, 38 C.F.R. § 3.114 also provides that if a claim is 
reviewed at the request of the claimant more than one year 
after the effective date of the law or VA issue, benefits may 
be authorized for a period of one year prior to the date of 
receipt of such request.  38 C.F.R. § 3.114(a)(3).  

VA's Office of General Counsel held in VAOPGCPREC 26-97 that 
the addition of PTSD as a diagnostic entity in the schedule 
for rating mental disorders was a "liberalizing VA issue" for 
purposes of 38 C.F.R. § 3.114(a).  

However, the opinion also held that an effective date prior 
to the date of the claim could not be assigned under section 
3.114(a) unless the claimant was shown to have met all 
eligibility criteria for the liberalized benefit on the date 
of the regulatory amendment adding the Diagnostic Code for 
PTSD, or April 11, 1980, and such eligibility existed 
continuously from that date to the date of claim.   

There is no evidence in support of a finding of shell shock 
or any similar psychiatric condition on separation from 
service.  The veteran was found to be psychiatrically fit on 
discharge.  There is no competent evidence showing the 
presence of PTSD on April 11, 1980.  

Indeed, the record reflects no medical evidence of PTSD until 
April 2003.  Moreover, the record does not reveal a diagnosis 
of PTSD or treatment for psychiatric problems prior to that 
date.  

Indeed, the veteran appears to have been highly functional 
after returning from service.  He had a long career in law 
enforcement and a career with Ethan Allen Galleries.  He has 
also managed to sustain a long marriage.  

The veteran reported that his nightmares began in 1971, but 
there is no contemporaneous diagnosis of PTSD or similar 
disorder.  The veteran, in any event, is not competent to 
render medical diagnoses.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (holding that only those with medical 
expertise are competent to render medical diagnoses upon 
which the Board may rely).

Since he did not have a medical diagnosis of PTSD as of April 
11, 1980, he does not satisfy all eligibility criteria for 
the establishment of service connection for PTSD.  

The Board observes, moreover, that the veteran appears to 
have first found a need to seek professional help for 
psychiatric symptoms in April 2003.  The Board emphasizes 
that, prior to April 2003, the veteran is shown to have 
worked consistently, had a long marriage and had no apparent 
trouble coping with the demands of ordinary life.  

The veteran cites Thomas in support of the proposition that a 
diagnosis of PTSD is not a requirement under 38 C.F.R. § 
3.114.  However, Thomas, while addressing an earlier 
effective date for service connection for PSTD and the 
application of 38 U.S.C.A. § 5110(g), 38 C.F.R. § 3.114(a), 
and VAOPGCPREC 26-97, is a memorandum decision from the Court 
and has no precedential authority.  

Moreover, VA's position that proof of a present disability is 
required for there to be a valid service connection claim has 
long been upheld.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998) (holding VA's interpretation of the provisions of 38 
U.S.C.A § 1110 to require evidence of a present disability to 
be consistent with congressional intent); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement 
for service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999) ("In 
order to prevail on the issue of service connection . . . 
there must be medical evidence of a current disability 
[citation omitted]; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."); Pond v. West, 12 Vet. App. 341, 346 (1999) 
("Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.").  

The Board also notes that 38 C.F.R. § 3.304 was amended on 
May 19, 1993, to add a new paragraph (f) which deals with the 
adjudication of PTSD claims.  Assuming that this change is 
also "liberalizing" for purposes of 38 C.F.R. § 3.114(a), it 
would be applicable to the veteran's claim if, as before, he 
could show that he met all eligibility criteria under the new 
subsection (f) on May 19, 1993, the date of this regulatory 
amendment, and that such eligibility existed continuously 
from that date to the date of his claim in May 2003.  

On May 19, 1993, 38 C.F.R. § 3.304(f) provided, in pertinent 
part: "Service connection for post- traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor."  38 
C.F.R. § 3.304 (1993).  

In this instance, the veteran would need to show, at the very 
least, that he had a diagnosis of PTSD in May 1993.  However, 
as already noted, there is no competent evidence of PTSD 
until April 2003.  Thus, the veteran does not satisfy the 
requirements of 38 C.F.R. § 3.304(f) as of May 19, 1993.  

The Board acknowledges that, in June 1999, the provisions of 
38 C.F.R. § 3.304(f) were amended, effective March 7, 1997, 
in part to eliminate the requirement that there be a "clear 
diagnosis" of PTSD.  64 Fed. Reg. 32,807-32,808 (June 18, 
1999).  

However, the revised provisions require that there be a 
medical evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a).  Under 38 C.F.R. § 4.125(a), diagnoses of mental 
disorders must conform to the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM- 
IV) and that if a diagnosis is not supported by the findings 
on the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.  

Since there is no competent evidence which diagnosed PTSD 
prior to April 2003, the veteran did not satisfy the revised 
eligibility requirements of 38 C.F.R. § 3.304(f) at the time 
of March 1997 effective date for these revisions, nor the 
June 1999 publication of these revisions in the Federal 
Register.  

With respect to the other case law cited by the veteran in 
support of his claim, the decision in Viglas relates to the 
possible retroactive application of 38 C.F.R. § 3.313 in 
regard to establishing service connection for non-Hodgkin's 
lymphoma.  The analysis and holding in that case have no 
application in the instant case.  

In regard to McCay, the Board notes that it deals with an 
earlier effective date for service connection for a disorder 
related to exposure to herbicides and the issuance of a 
regulation in 1991 with a retroactive application from 
September 25, 1985.  

In McCay, the veteran was found to be entitled to an earlier 
effective date.  The basis for the decision was that the 
veteran was not required to meet the eligibility criteria as 
of the effective date of 1985 because the regulation was not 
promulgated until 1991 and the veteran had already submitted 
his claim prior to the date of the change.  McCay, 9 Vet. 
App. at 188.  

The Court also noted that, in order to receive a one year 
earlier effective date where there is a liberalizing law that 
is prospective, a claimant would have to meet the eligibility 
criteria from the date of the change.  Id.  at 187-188 
(citing Gold v. Brown, 7 Vet. App. 315 (1995)).  

The liberalized law in the instant case entailed a 
prospective change, and, thus, the veteran must have met the 
eligibility criteria as of the date of the change in law.  As 
already stated, the veteran did not satisfy the eligibility 
requirements for the establishment of service connection for 
PTSD as of April 11, 1980.  

For the reasons stated hereinabove, the Board concludes that 
the veteran has no legal entitlement to an effective date 
earlier than May 21, 2003 for the establishment of service 
connection for PTSD.   

Accordingly, the benefit sought on appeal must be denied.  
See Sabonis, supra (when the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).  



ORDER

The claim for an effective date earlier than May 21, 2003 for 
the grant of service connection for post-traumatic stress 
disorder (PTSD) is denied.  



	                        
____________________________________________
STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


